In an action for divorce, the plaintiff husband appeals from an order of the Supreme Court, Kings County, entered April 24, 1974, which granted defendant temporary alimony of $85 a week, child support of a total of $45 a week and a counsel fee of $750. Order modified by reducing the temporary alimony award to $55 a week. As so modified, order affirmed, without costs. Upon the present record the temporary alimony award of $85 a week was excessive to the extent indicated herein. In this case, a speedy trial is desirable. A prompt trial is the means to resolve claimed inequities in an award of temporary alimony (Goldman v. Goldman, 45 A D 2d 719). Cohalan, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.